 



Exhibit 10.1
RETIREMENT — RESIGNATION AND TRANSITION AGREEMENT
          This RETIREMENT—RESIGNATION AND TRANSITION AGREEMENT (“Agreement”) is
by and between Sovereign Bancorp, Inc. (“Bancorp”), a Pennsylvania corporation,
and Sovereign Bank (“Bank,” and, collectively, with Bancorp, “Sovereign”), a
Federal Savings Bank organized and existing under the laws of the United States,
and Jay S. Sidhu (“Executive”), an individual residing in the Commonwealth of
Pennsylvania. This Agreement is entered into as of October 10, 2006.
          WHEREAS, Executive has been employed by Bancorp in the capacity of
President and Chief Executive Officer and by Bank in the capacity of Chief
Executive Officer under the Employment Agreement dated March 1, 1997 (the
“Employment Agreement”); and
          WHEREAS, Executive has also served as Chairman of the Boards of
Directors of Bancorp and Bank (the “Boards”) and as an officer and director of
various direct and indirect subsidiaries and controlled affiliates
(collectively, the “Subsidiaries”) of Bancorp and Bank; and
          WHEREAS, Executive has announced Executive’s intention to resign and
retire from Sovereign and the Subsidiaries; and
          WHEREAS, Sovereign desires to provide for the orderly separation of
Executive and a smooth transition of the position of Chief Executive Officer;
and
          WHEREAS, Sovereign believes it is in the best interests of Sovereign
and all of its stakeholders to enter into this Agreement.
          NOW THEREFORE, in consideration of the premises and the covenants
herein, the sufficiency of which is hereby acknowledged, Executive, Bancorp and
Bank agree as follows:
     1. Resignation and Retirement; Board Position. The parties acknowledge
that, effective on October 10, 2006 (the “Resignation and Retirement Date”),
Executive resigned and retired (i) as an employee of Bancorp and as its
President and Chief Executive Officer, (ii) as an employee of Bank and as its
Chief Executive Officer, (iii) from all other positions Executive currently
holds as an employee, officer and director (except as set forth below) of
Sovereign and

1



--------------------------------------------------------------------------------



 



each of its Subsidiaries, and (iv) from Executive’s position as a director of
Banco Santander Central Hispano, S.A., effective December 31, 2006. Executive
shall continue as non-executive Chairman and a director of Bancorp through
December 31, 2006 (the “Departure Date”) and shall have such duties as shall be
prescribed by the Bancorp Board from time to time and thereafter as Special
Advisor to the Bancorp Board through October 10, 2009 and shall have such duties
as shall be prescribed by the Bancorp Board from time to time. As non-Executive
Chairman, Executive’s duties shall be limited to (i) presiding as Chairman over
meetings of Board of Directors of Bancorp and the Bank, (ii) at the direction of
both co-lead directors, calling special meetings of the Boards of Directors of
Bancorp and the Bank or committees thereof, and (iii) at the direction of both
co-lead directors, establishing agendas for meetings of the Boards of Directors
of Bancorp and the Bank or committees thereof. The Executive agrees that, the
bylaws of Bancorp and the Bank notwithstanding, he will not engage in any other
acts as Chairman unless so directed by Board action, including but not limited
to either supervising or directing the Chief Executive Officer or performing the
duties of Chief Executive Officer if such officer is legally incapable of
performing such duties.
     2. Consulting to Board of Directors. For a period of three (3) years after
the Resignation and Retirement Date (the “Transition Period”), Executive shall
consult with Bancorp Board when and as reasonably requested by the Bancorp Board
or its designee, as follows:
     (a) Duration. Executive’s duties shall not exceed 40 hours per month of
consultation by Executive, which shall be performed at such times and from such
locations that are mutually acceptable to Executive and the Bancorp Board.
     (b) Duties. Executive’s duties shall include: (i) representing Sovereign
with key community, civic, charitable and industry constituents, (ii) consulting
with the Bancorp Board and its officers, as and when requested by the Bancorp
Board, regarding corporate development strategy and mergers and acquisitions,
and (iii) assisting Bancorp with respect to customer relations, bank regulatory
and related matters. During the Transition Period, in connection with the
performance of such services, Executive shall have the title of Special Advisor
to the Board of Directors.
     (c) Manner of Performance. In connection with providing services hereunder,
Executive shall comply in full with all applicable law, and rules and
regulations and with

2



--------------------------------------------------------------------------------



 



Sovereign’s Code of Conduct (including the following documents: (i) the
Sovereign Bancorp, Inc. Code of Conduct and Ethics, (ii) the Sovereign Bancorp,
Inc. Policy on Personal Securities Transactions, and (iii) the policies and
procedures related to employment of Team Members by Sovereign or a Subsidiary
set forth in the Sovereign Bank Team Member Handbook) during the Transition
Period. Executive may engage in activities on Executive’s own behalf or on
behalf of entities other than Sovereign or any Subsidiary, including, but not
limited to, private equity firms or investment funds or hedge funds (subject to
the restrictive covenants set forth in this Agreement, including those set forth
in Sections 10 and 11), and may allocate Executive’s time between Executive’s
obligations under this Agreement and such other activities in any manner
Executive deems appropriate, so long as Executive’s obligations under this
Agreement are satisfied.
     (d) Status as Independent Contractor. During the Transition Period,
Sovereign will retain Executive in the capacity of an independent contractor and
not as an employee or agent of Sovereign or any Subsidiary and neither will
represent otherwise to any third party.
     (e) Compensation as Consultant. In consideration for Executive’s services
as a consultant to the Bancorp Board, Bancorp shall make the following payments
to, and distributions for the benefit of, Executive:
          (i) Consultant Fees. During the Transition Period, Sovereign shall pay
Executive at the rate of $40,000 per month for services performed as a
consultant, payable in arrears on the 10th day of each month beginning
November 10, 2006. For the avoidance of doubt, such compensation shall be in
addition to any compensation to which Executive is entitled for his services as
a director of Bancorp. At Executive’s election and written notice to Sovereign,
Executive may terminate the services as a consultant and as of such termination
date (i) the monthly payments described above shall cease and (ii) Executive
shall be relieved of his obligations under the Sovereign Bancorp, Inc. Policy on
Personal Securities Transactions and on any other restriction on his ability to
buy or sell Sovereign securities.
          (ii) Expenses. Sovereign shall reimburse Executive, in accordance with
Sovereign’s then-current travel and business expense policy, for all reasonable
out-of-pocket expenses incurred by him in connection with the performance of
Executive’s services during the Transition Period within thirty (30) days
following Executive’s delivery of an accounting of those expenses to Sovereign.
     3. Compensation Until the Resignation and Retirement Date. Executive shall
continue to receive Executive’s current salary paid in the normal course, and
other compensation and benefits to which Executive is entitled in Executive’s
current position (but not including any

3



--------------------------------------------------------------------------------



 



accrued but unpaid bonus) with Sovereign to the Resignation and Retirement Date.
On the Resignation and Retirement Date, Executive shall also be compensated for
all earned but unused vacation, if any, consistent with Sovereign’s vacation
policies.
     4. Payments and Benefits Due To Resignation and Retirement.
          (a) Severance Payment. Pursuant to the terms of the Employment
Agreement, Sovereign shall make a lump sum cash payment to Executive in the
amount of $10,544,008 which equals to the present value (based on an annual
interest rate of 5.5%) of $12,084,167 paid in 60 monthly installments, which the
parties agree is the amount due under the Employment Agreement, which amount
shall be paid within five business days of the Resignation and Retirement Date.
          (b) Medical Benefits. For a period of sixty (60) months following the
Resignation and Retirement Date, the Executive shall receive a continuation of
all life, disability, and medical insurance and other normal benefits in effect
with respect to Executive and dependents at any time during the two (2) years
prior to Executive’s Resignation and Retirement Date, or, if Sovereign cannot
provide such benefits because the Executive is no longer an employee, a dollar
amount equal to the cost to the Executive of obtaining such benefits (or
substantially similar benefits). Notwithstanding the preceding sentence,
however, Sovereign shall not be required to continue to provide any specific
benefit in the event the Executive secures substantially similar coverage
through other employment (at the employer’s cost). Executive agrees to promptly
advise Sovereign in the event the provisions of the preceding sentence become
operable.
          (c) Equity Grants and Special Payment. At various times during
Executive’s employment, Executive was granted options to purchase Sovereign
common stock, awarded restricted stock, and awarded performance units (the
“Equity Grants”) as set forth on the records of Sovereign. In recognition of
Executive’s role in building Sovereign and in consideration for Executive’s
resignation from the Boards and from the position as a director of Banco
Santander Central Hispano, S.A., an accord and satisfaction of his Employment
Agreement and for a number of further other concessions and accommodations made
by Executive, Sovereign agrees, that (i) Executive’s resignation from employment
on the Resignation and Retirement Date will be treated as a retirement for
purposes of the Equity Grants and (ii) Sovereign will take all action

4



--------------------------------------------------------------------------------



 



necessary to assure that no such Equity Grant expires upon resignation and
retirement and to accelerate the vesting of any unvested portion of Equity
Grants with respect to all Equity Grants other than the awards of 26,686 shares
of restricted stock under the Sovereign Bancorp, Inc. 2004 Broad-Based Stock
Incentive Plan. All other terms and provisions of the Equity Grants as set forth
in the applicable agreements reflecting those Equity Grants will remain in full
force and effect. To the extent any of the foregoing actions require the
amendment of outstanding agreements for the Equity Grants, by execution of this
Agreement, Executive consents to such amendments. Pursuant to this Section 6(c),
Executive shall also be paid a lump sum cash payment of $1,000,000, which amount
shall be paid within five days of the Resignation and Retirement Date.
          (d) Supplemental Retirement Plans. Executive and Sovereign acknowledge
and agree: (i) that Executive is fully vested under the Sovereign Bancorp, Inc.
Enhanced Executive Retirement Plan (“EERP”) and the Sovereign Bancorp, Inc.
Supplemental Executive Retirement Plan (“SERP”) (collectively the “Supplemental
Plans”); (ii) no additional benefits shall accrue under the Supplemental Plans
or under the pension make-whole provision set forth in Section 6(c) of the
Employment Agreement after the Resignation and Retirement Date; (iii) that
current present value of all benefits accrued under Section 6(c) of the
Employment Agreement and the Supplemental Plans (under the actuarial assumptions
used consistently under the Supplemental Plans), as of the Resignation and
Retirement Date is $22,448,671; and (iv) that, subject to the provisions of
Section 27 hereof, all benefits accrued under the Supplemental Plans shall be
paid to him in the form of a single payment on or before November 30, 2006.
Executive acknowledges and agrees that no other benefits shall accrue to him and
no other payments shall be made to him with respect to the Supplemental Plans.
          (e) Deferred Compensation Plans. With respect to the Sovereign
Bancorp, Inc. Nonqualified Deferred Compensation Plan (frozen December 31, 1999)
and the Bonus Recognition and Retention Program (collectively the “Deferred
Comp. Plans”), Executive and Sovereign acknowledge and agree: (i) that Executive
is fully vested under the Deferred Comp Plans; (ii) that no additional amounts
shall be credited to Executive’s account under the Deferred Comp Plans; (iii)
that distributions shall be made in accordance with the terms of the Deferred
Comp Plans. Executive acknowledges and agrees that no other amounts shall accrue
to him under the Deferred Comp Plans.

5



--------------------------------------------------------------------------------



 



          (f) Retirement Plan. Executive and Sovereign acknowledge and agree
that Executive is a participant in the Sovereign Bancorp, Inc. Retirement Plan,
and that Executive’s benefits under such plan shall be determined in accordance
with the terms and conditions of such plan and any election related thereto.
          (g) No Additional Benefits. Executive acknowledges and agrees that
except as expressly provided herein, Executive’s coverage under any benefit
plan, program, policy or arrangement sponsored or maintained by Sovereign shall
cease and be terminated as of the Resignation and Retirement Date. Executive
further acknowledges and agrees that no payment made by Sovereign pursuant
hereto is subject to any employer matching obligation or any other employer
contribution under any benefit or deferred compensation plan, whether or not any
such payment is characterized as wages or compensation.
     5. Death or Disability. In the event that Executive dies or becomes
disabled prior to the Resignation and Retirement Date, Executive’s heirs,
representatives or Executive’s estate shall be entitled to the compensation and
benefits described in Section 4.
     6. Director Compensation. From and after the Resignation and Retirement
Date and for the period through and including the Departure Date, Executive
shall be paid for Executive’s services as a director on the Bancorp Board in a
lump sum cash payment equal to $36,000 payable on the Departure Date.
     7. Release. Executive shall execute the release attached hereto as
Exhibit A on the Resignation and Retirement Date (the “Release”).
     8. No Admissions; No Knowledge of Claim. By entering into this Agreement,
neither Sovereign nor Executive in any way admits that it or Executive has
treated the other unlawfully or wrongfully in any way. Neither this Agreement,
nor the implementation thereof, shall be construed to be, or shall be admissible
in any proceedings as, evidence of an admission by Sovereign or Executive of any
violation of, or failure to comply with, any rule, regulation or order or any
Sovereign policy or Code. Executive agrees that this section does not preclude
introduction of this Agreement by Sovereign to establish that all of Executive’s
claims against Sovereign and the Subsidiaries relating to the subject matter
hereof were settled, compromised and released according to the terms of this
Agreement. Sovereign agrees that this section does not preclude introduction of
this Agreement by Executive to establish that all of Sovereign’s

6



--------------------------------------------------------------------------------



 



claims against Executive relating to the subject matter hereof were settled,
compromised and released according to the terms of this Agreement. Sovereign
agrees that as of the date of this Agreement, Sovereign has not and does not
intend to assert any claim against Executive in his capacity as director and
officer and has no knowledge or knowledge of any facts that would reasonably be
expected to result in a claim. Executive represents and warrants that, as of the
date of this Agreement, there are no facts or circumstances which require
Sovereign to file any information required under Item 5.02(a) of Current Report
on Form 8-K with the Securities and Exchange Commission under the Securities and
Exchange Act of 1934, as amended.
     9. Termination of Employment Agreement. Executive agrees that the execution
of this Agreement and payments made thereunder shall constitute satisfaction in
full of Sovereign’s obligations under, and the extinguishment and termination
of, the Employment Agreement and, effective on the Resignation and Retirement
Date, the Employment Agreement shall terminate, provided however, that Sections
6(d) and 9 of the Employment Agreement shall survive and remain in force through
the five year period beginning on the Resignation and Retirement Date and
Section 8 of the Employment Agreement shall survive and remain in force as
specified in Section 10(a) of this Agreement.
     10. Covenants of Executive. As an inducement to Sovereign to enter into
this Agreement, Executive agrees as follows:
          (a) Non-Competition. The non-competition provisions of Section 8 of
the Employment Agreement shall survive the termination of the Employment
Agreement and apply to Executive for the period commencing on the date of this
Agreement and ending on the earlier of (i) October 10, 2011 or (ii) the date of
a Change in Control of Sovereign occurring after the effective date of this
Agreement (as defined in the Sovereign Bancorp, Inc. 2004 Broad-Based Stock
Incentive Plan) occurring on or after the date hereof; provided however, nothing
set forth in such non-competition provisions shall restrict Executive from
engaging, directly or indirectly, for his own account or as an agent,
consultant, employee, partner, officer, director, or investor with respect to
any investment company or private equity, hedge, or similar fund (a “Financial
Services Fund”) which makes portfolio or similar investments in, or provides
services to, entities in the financial services sector (a “Financial Services
Entity”), if (x) the ownership interest by the Financial Services Fund in the
Financial Services Entity represents less than 5% of the total

7



--------------------------------------------------------------------------------



 



outstanding voting power of the Financial Services Entity, or (y) the Financial
Services Entity does not have a substantial percentage of its loans or deposits
in, and/or does not have a substantial physical or economic presence in the
Non-Competition Area (as defined in the Employment Agreement); further provided,
however, that nothing set forth in this Agreement shall be construed as
expanding the geographic coverage of the provisions of Section 8 of the
Employment Agreement beyond the Non-Competition Area.
          (b) Non-Disclosure. Executive shall not, for a period commencing on
the date of this Agreement and ending on October 10, 2011, disclose or permit
the disclosure of any such confidential and proprietary business information or
trade secrets of Sovereign, including but not limited to, client and customer
information and financial information, to any person other than a person
employed by Sovereign or engaged by Sovereign to render professional services to
Sovereign under circumstances requiring such person to adhere to an obligation
of confidentiality with respect to Sovereign, except as such disclosure may be
required by statute, regulation or judicial or administrative order, in which
case Executive shall provide Sovereign prior written notice of such requirement
and an opportunity to contest the same. The term “confidential information”
shall not include any information which, at the time of disclosure, is in the
public domain through no breach by Executive of Executive’s obligation of
confidentiality. Executive shall not take with him any document belonging to
Sovereign or any of its affiliates which is of a confidential or proprietary
nature relating to Sovereign or any such affiliate.
          (c) Non-Solicitation. For a period commencing on the date of this
Agreement and ending on October 10, 2011, Executive shall not, either directly
or indirectly, through one or more intermediaries or otherwise, on Executive’s
own behalf or on behalf of any other person or entity, employ, solicit, induce,
recruit, encourage, advise, or counsel any employee or agent of Sovereign or any
of the Subsidiaries to leave their employment, or take away such employees or
agents or attempt to solicit, induce, recruit, encourage, or take away such
employees or agents.
          (d) Company Remedies. In the event of any breach by Executive of
Executive’s obligations under this Section 10, Executive agrees that Sovereign
is entitled to pursue the remedies referenced in Section 9 of the Employment
Agreement.

8



--------------------------------------------------------------------------------



 



     11. Mutual Non-Disparagement. Sovereign agrees, except as may be required
by law, to refrain from making or publishing any statements, claims, allegations
or assertions which it believes have or may reasonably be expected to have the
effect of demeaning the name or business reputation of Executive and shall cause
its employees, officers, directors, agents or advisors to be similarly bound
when serving in such capacity. Executive agrees to refrain from performing any
act, engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions which have or may reasonably have
the effect of demeaning the name or business reputation of Sovereign or any of
the Subsidiaries, or any of its or their employees, officers, directors, agents
or advisors in their capacities as such or which adversely affects (or may
reasonably be expected adversely to affect) the best interests (economic or
otherwise) of any of them. The parties agree that nothing in this Section 11 or
in Section 10(b) shall preclude either party or any other person referenced in
this Section 11 from fulfilling any duty or obligation that he, she or it may
have at law, from responding to any subpoena or official inquiry from any court
or government agency, including providing truthful testimony, documents
subpoenaed or requested or otherwise cooperating in good faith with any
proceeding or investigation, or from taking any reasonable actions to enforce
such party’s rights under this Agreement in accordance with the dispute
provisions specified in Section 14 hereof.
     12. Return of Property. Concurrently with the Departure Date, Executive
shall deliver to a designated Sovereign representative all records, documents,
hardware, software, and all other Sovereign property and all copies thereof in
Executive’s possession. Executive acknowledges and agrees that all such
materials are the sole property of Sovereign and will certify in writing to
Sovereign at the time of termination that Executive has complied with this
obligation. Notwithstanding the foregoing, Executive shall be provided with
company provided computer equipment and information technology support in
accordance with Section 2(d) herein.
     13. Sovereign’s Default in Payment. If Sovereign defaults in timely payment
on the due date of any payment or amount due under this Agreement, Executive
shall give written notice of such default to the person specified in or pursuant
to this Agreement to receive notice on behalf of Sovereign. Sovereign shall have
thirty (30) days after the receipt of such a notice of default to cure any
payment default.

9



--------------------------------------------------------------------------------



 



     14. Arbitration. Sovereign and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution
to the American Arbitration Association (“Association”) in Philadelphia,
Pennsylvania. Sovereign or Executive, may initiate an arbitration proceeding at
any time by giving notice to the others in accordance with the rules of the
Association. The Association shall designate a single arbitrator to conduct the
proceeding, but Sovereign, and the Executive, may, as a matter of right, require
the substitution of a different arbitrator chosen by the Association. Each such
right of substitution may be exercised only once. The arbitrator shall not be
bound by the rules of evidence and procedure of the courts of the Commonwealth
of Pennsylvania but shall be bound by the substantive law applicable to this
Agreement. The decision of the arbitrator, absent fraud, duress, incompetence or
gross and obvious error of fact, shall be final and binding upon the parties and
shall be enforceable in courts of proper jurisdiction. Following written notice
of a request for arbitration, Sovereign, and the Executive, shall be entitled to
an injunction restraining all further proceedings in any pending or subsequently
filed litigation concerning this Agreement, except as otherwise provided herein.
     15. Legal Expenses. Sovereign shall pay to the Executive all reasonable
legal fees and expenses when incurred by the Executive in connection with the
execution and delivery of this Agreement and in seeking to obtain or enforce any
right or benefit provided by this Agreement.
     16. Assignment. This Agreement shall not be assignable by any party hereto,
except by Bancorp and the Bank to any successor in interest to the respective
businesses of Bancorp and the Bank.
     17. Entire Agreement. This Agreement, together with the Exhibits A and B
attached hereto and such portions of the Employment Agreement that expressly
survive the execution hereof, sets forth the entire agreement between the
parties, and, except as otherwise provided herein, fully supersedes any and all
prior agreements, understandings, or representations between the parties
pertaining to the subject matter of this Agreement.

10



--------------------------------------------------------------------------------



 



     18. Successors, Binding Agreement.
          (a) Bancorp and the Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Bancorp and/or the Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Bancorp and the Bank would be required to perform it if no
such succession had taken place. Failure by Bancorp and the Bank to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
constitute a material breach of this Agreement. As used in this Agreement,
“Bancorp” and the “Bank” shall mean Bancorp and the Bank as hereinbefore defined
and any successor to the business and/or assets of Bancorp and/or the Bank as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
heirs, distributees, devisees, and legatees. If the Executive should die while
any amount is payable to the Executive under this Agreement if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to the Executive’s
estate.
     19. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.
     20. Notices. All notices and other communications hereunder shall be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient at the addresses maintained in
Sovereign’s records. Notices sent to Sovereign should be directed to the
attention of both its Chief Executive Officer and General Counsel.
     21. Counterpart Agreements. This Agreement may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.

11



--------------------------------------------------------------------------------



 



     22. Governing Law. This Agreement shall be governed by and construed under
the internal laws of the Commonwealth of Pennsylvania, without regard to its
conflict of laws principles.
     23. Jurisdiction and Venue. This Agreement shall be deemed performable by
all parties in, and venue shall exclusively be in the state or federal courts
located in Pennsylvania. Executive and Sovereign hereby consent to the personal
jurisdiction of these courts and waive any objection that such venue is
objectionable or improper.
     24. No Waiver. Sovereign’s waiver or failure to enforce any term of this
Agreement on one instance shall not constitute a waiver of its rights under this
Agreement with respect to any other violations.
     25. Binding Effect of Agreement. This Agreement shall be binding upon
Executive, Sovereign and their heirs, administrators, representatives,
executors, successors and permitted assigns. Notwithstanding the foregoing, the
payment obligations of the Bank hereunder shall be limited to its obligations
set forth in the Employment Agreement.
     26. Taxes and Withholding. To the extent required by the federal and
applicable state income tax laws and regulations, Sovereign shall withhold and
deduct from compensation during the Transition Period all required withholding
and deductions.
     27. Application of Section 409A of Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Agreement
shall be interpreted and applied in a manner that is consistent with
Section 409A of the Internal Revenue Code of 1986, as amended and any guidance
issued by the United States Treasury Department thereunder. This means that,
unless the parties shall otherwise agree, (i) to the extent that any amount
payable in connection with the termination of Executive’s employment can not be
paid until six months following such termination to avoid subjecting Executive
to the additional income taxes imposed under such Section 409A, such payments
will be so delayed and paid, with interest at the short-term applicable federal
rate, as in effect at the Resignation and Retirement Date, in a single lump sum
payment six months thereafter and (ii) that, with respect to medical benefits
and other welfare benefits, Executive shall bear the full cost of such benefits
for six months following such Resignation and Retirement Date (unless guidance
issued by the United States Treasury Department permits benefit continuation
through such six month period), and Bancorp shall

12



--------------------------------------------------------------------------------



 



continue to provide such benefits to Executive and his eligible dependents for
the period that they would otherwise have been provided, starting on the six
month anniversary of the Resignation and Retirement Date.
     The parties have duly executed this Agreement as of the date first written
above.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            SOVEREIGN BANCORP, INC.
      /s/ P. Michael Ehlerman       By: P. Michael Ehlerman      Chairman,
Bancorp Board Compensation Committee              /s/ Brian Hard       By: Brian
Hard      Chairman, Bancorp Board Audit Committee          SOVEREIGN BANK
      /s/ P. Michael Ehlerman       By: P. Michael Ehlerman                  /s/
Brian Hard       By: Brian Hard              EXECUTIVE
      /s/ Jay S. Sidhu       By: Jay S. Sidhu         

13



--------------------------------------------------------------------------------



 



         

Exhibit A
ACCORD AND SATISFACTION AND RELEASE
     This ACCORD AND SATISFACTION AND RELEASE (“Release”) is entered into as of
this 10th day of October, 2006 (the “Effective Date”), by and between Sovereign
Bancorp, Inc. (“Bancorp”), a Pennsylvania corporation, and Sovereign Bank
(“Bank” and collectively, with Bancorp, “Sovereign”), a Federal Savings Bank
organized and existing under the laws of the United States, and Jay S. Sidhu
(“Executive”), an individual residing in the Commonwealth of Pennsylvania.
     WHEREAS, this Release is executed pursuant to Section 7 of the Severance
and Transition Agreement dated as of October 10, 2006, by and between Sovereign
and Executive (the “Agreement ”).
     1. Executive’s Release. In consideration of the promises, covenants and
other valuable consideration provided by Sovereign in the Agreement, Executive,
for himself and for his representatives, executors, administrators, heirs and
assigns, hereby unconditionally releases, satisfies and discharges Sovereign and
the Subsidiaries, and its and their current and former employees, officers,
agents and directors in their capacities as such (collectively referred to as “
Released Parties ”) from any and all claims, causes of action, demands, losses,
obligations, liabilities, damages, judgments, costs, expenses (including
attorneys’ fees) of any nature whatsoever, known or unknown, contingent or
non-contingent (collectively, “ Claims ”), that Executive had, has or will have
arising from, or connected with, any act, omission, deed or event occurring up
to the Effective Date, including but not limited to Claims (i) related to
Executive’s employment or other relationship with Sovereign and separation or
termination of such employment or other relationship, (ii) under any federal or
state law, including without limitation Title VII of the Civil Rights Act of
1964, the Equal Pay Act, the Employee Retirement Income Security Act, the
Consolidated Omnibus Budget Reconciliation Act, the National Labor Relations
Act, the Occupational Safety and Health Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Workers Adjustment and Retraining Notification
Act, the Americans with Disabilities Act, but excluding the Age Discrimination
in Employment Act of 1967, (iii) under federal or state common law, and
(iv) under any agreement, whether written or oral, including the Employment
Agreement. However, Executive does not discharge or release: any

14



--------------------------------------------------------------------------------



 



Claims under the Agreement; Executive’s right to indemnification or advancement
of expenses under any agreement, Sovereign’s articles of incorporation, charter
or bylaws, any insurance policy or applicable law; or Claims against any
Released Party arising from events in which the Released Party was not acting as
an employee, officer, agent or director of Sovereign or any Subsidiary.
     2. No Claims Against Released Parties. Executive warrants and represents
that, to the full extent permitted by law, Executive has not and will not bring
or assign any Claim or action against Sovereign or any of the Released Parties
that is released by Executive under Section 1 of this Release. Executive agrees
that if Executive brings or assigns any such Claim or action, Executive shall
pay all costs and expenses, including reasonable attorneys’ fees, incurred by
Sovereign or the Released Parties in dismissing or defending the action or
lawsuit. Nothing in this provision, however, shall be interpreted to prevent
Executive from bringing a Claim or action to enforce the terms of the Agreement
or to bring a Claim or action which is not released under Section 1 of this
Release.
     3. Breach of this Release. If a court of competent jurisdiction determines
that Executive has breached or failed to perform any part of this Release,
Sovereign shall be entitled to injunctive relief to enforce this Release and
Executive shall be responsible for paying Sovereign’s costs and attorneys’ fees
incurred in enforcing this Release.
     4. Severability. If any provision of this Release is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.
     5. Counterpart Agreements. This Release may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.
BY SIGNING THIS RELEASE, EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
RELEASE, THAT HE UNDERSTANDS ALL OF ITS TERMS, AND THAT HE IS ENTERING INTO IT
VOLUNTARILY. HE FURTHER ACKNOWLEDGES THAT HE IS AWARE OF HIS RIGHTS TO REVIEW
AND CONSIDER THIS RELEASE WITH AN ATTORNEY AND THAT BEFORE SIGNING THIS RELEASE,
HE HAS THOROUGHLY DISCUSSED ALL ASPECTS OF THIS RELEASE WITH

15



--------------------------------------------------------------------------------



 



COUNSEL OF HIS CHOOSING. HE ALSO ACKNOWLEDGES THAT HE WILL BE RECEIVING BENEFITS
THAT HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE EXCEPT BY VIRTUE OF HIS
ENTERING INTO THIS RELEASE AND THE AGREEMENT.
     The parties, intending to be legally bound, have duly executed this Release
as of the Effective Date first written above.

            SOVEREIGN BANCORP, INC.
      /s/ P. Michael Ehlerman       By: P. Michael Ehlerman      Chairman,
Bancorp Board Compensation Committee              /s/ Brian Hard       By: Brian
Hard      Chairman, Bancorp Board Audit Committee          SOVEREIGN BANK
      /s/ P. Michael Ehlerman       By: P. Michael Ehlerman                  /s/
Brian Hard       By: Brian Hard              EXECUTIVE
      /s/ Jay S. Sidhu       By: Jay S. Sidhu     

16